

115 HR 1837 IH: 21st Century Energy Workforce Act
U.S. House of Representatives
2017-03-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1837IN THE HOUSE OF REPRESENTATIVESMarch 30, 2017Mr. Norcross (for himself and Mr. McKinley) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo require the Secretary of Energy to establish a pilot competitive grant program for the
			 development of a skilled energy workforce, and for other purposes.
	
 1.Short titleThis Act may be cited as the 21st Century Energy Workforce Act. 2.FindingsCongress finds that—
 (1)the energy sector is the third-largest industry in the United States; (2)1,500,000 new skilled workers will be needed in the energy sector over the next 15 years; and
 (3)a skilled workforce is a critical component of ensuring the growth of the energy sector in the United States.
 3.DefinitionsIn this Act: (1)Apprenticeship programThe term apprenticeship program means—
 (A)an apprenticeship program registered with the Department of Labor as of the date of enactment of this Act that has a completion rate for participants of not less than 60 percent; or
 (B)an apprenticeship program not registered with the Department of Labor as of the date of enactment of this Act, but that the Secretary determines should be eligible for a grant under section 5.
 (2)BoardThe term Board means the National Center of Excellence for the 21st Century Workforce Advisory Board established under section 4(a).
 (3)Community collegeThe term community college means a junior or community college (as defined in section 312(f) of the Higher Education Act of 1965 (20 U.S.C. 1058(f))).
 (4)ProgramThe term program means the pilot program established under section 5(a). (5)SecretaryThe term Secretary means the Secretary of Energy.
 (6)Veterans service organizationThe term veterans service organization means an organization recognized by the Secretary of Veterans Affairs for the representation of veterans under section 5902 of title 38, United States Code.
			4.National Center of Excellence for the 21st Century Workforce
 (a)In generalThe Secretary shall establish a nationwide advisory board, to be known as the National Center of Excellence for the 21st Century Workforce Advisory Board, to foster strategic vision, guidance, and networks for the energy industry. (b)RepresentativesThe members of the Board shall consist of energy sector stakeholders, including—
 (1)representatives of relevant industries; (2)experts in labor, economics, and workforce development;
 (3)representatives of States and units of local government; (4)representatives of elementary and secondary education and postsecondary education; and
 (5)representatives of labor organizations. (c)PurposesThe purposes of the Board are—
 (1)to support and develop training and science education programs that— (A)meet the industry and labor needs of the energy sector; and
 (B)provide opportunities for students to become qualified for placement in traditional and clean energy sector jobs;
 (2)to align apprenticeship programs and industry certifications to further develop succession planning in the energy sector;
 (3)to integrate educational standards to develop foundational skills for elementary and secondary education and postsecondary education to create a pipeline between education and career; and
 (4)to support the replication of existing model energy curricula. 5.Energy workforce pilot grant program (a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary, in consultation with the Secretary of Labor and the Secretary of Education, shall establish a pilot program to award grants on a competitive basis to eligible entities for job training to obtain an industry-recognized credential.
 (b)EligibilityTo be eligible to receive a grant under this section, an entity shall be a public or nonprofit organization that—
 (1)includes an advisory board of proportional participation, as determined by the Secretary, of relevant organizations, including—
 (A)relevant energy industry organizations, including public and private employers; (B)labor organizations; and
 (C)elementary and secondary education and postsecondary education organizations; (2)demonstrates experience in implementing and operating job training and education programs;
 (3)demonstrates the ability to recruit and support individuals who plan to work in the energy industry in the successful completion of relevant job training and education programs; and
 (4)provides students who complete the job training and education program with an industry-recognized credential.
 (c)ApplicationsEligible entities desiring a grant under this section shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.
 (d)PriorityIn selecting eligible entities to receive grants under this section, the Secretary shall prioritize applicants that—
 (1)house the job training and education programs in— (A)a community college or institution of higher education that includes basic science and math education in the curriculum of the community college, institution of higher education; or
 (B)an apprenticeship program, and with respect to such apprenticeship programs described in section 3(1)(B), the Secretary shall further prioritize such programs that can demonstrate to the Secretary a completion rate for participants of not less than 60 percent;
 (2)work with the Secretary of Defense or veterans organizations to transition members of the Armed Forces and veterans to careers in the energy sector;
 (3)apply as a State or regional consortia to leverage best practices already available in the State or region in which the community college or institution of higher education is located;
 (4)have a State-supported entity included in the application; (5)include an apprenticeship program as part of the job training and education program;
 (6)develop a mentorship program for energy professionals and elementary and secondary education students;
 (7)provide support services and career coaching; (8)provide introductory energy workforce development training; or
 (9)provide industry-affiliated pre-apprenticeship programs, including intensive skill-building programs and intensive short-term programs.
 (e)Additional considerationIn making grants under this section, the Secretary shall consider regional diversity. (f)Limitation on applicationsAn eligible entity may not submit, either individually or as part of a joint application, more than 1 application for a grant under this section during any 1 fiscal year.
 (g)Limitations on amount of grantThe amount of a grant for any 1 year shall not exceed $1,000,000. (h)Costs (1)Federal shareThe Federal share of the cost of a job training and education program carried out using a grant under this section shall be not greater than 65 percent.
				(2)Non-Federal share
 (A)In generalThe non-Federal share of the cost of a job training and education program carried out using a grant under this section shall consist of not less than 50 percent cash.
 (B)LimitationNot greater than 50 percent of the non-Federal contribution of the total cost of a job training and education program carried out using a grant under this section shall be in the form of in-kind contributions of goods or services fairly valued.
 (i)Reduction of duplicationPrior to submitting an application for a grant under this section, each applicant shall consult with the applicable agencies of the Federal Government and coordinate the proposed activities of the applicant with existing State and local programs.
 (j)Technical assistanceThe Secretary shall provide technical assistance and capacity building to national and State energy partnerships, including the entities described in subsection (b)(1), to leverage the existing job training and education programs of the Department of Energy.
 (k)ReportThe Secretary shall submit to Congress and make publicly available on the website of the Department of Energy an annual report on the program established under this section, including a description of—
 (1)the entities receiving grants; (2)the activities carried out using the grants;
 (3)best practices used to leverage the investment of the Federal Government; (4)the rate of employment for participants after completing a job training and education program carried out using a grant; and
 (5)an assessment of the results achieved by the program. (l)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $20,000,000 for each of fiscal years 2017 through 2020.
			